tcmemo_2006_141 united_states tax_court aaron t and linda k ball petitioners v commissioner of internal revenue respondent docket no 17212-04l filed date aaron t and linda k ball pro sese wesley j wong for respondent memorandum opinion vasquez judge this case was commenced in response to a notice_of_determination concerning collection action s under section and or the issues for decision are whether respondent may proceed with collection of petitioners’ unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure income_tax_liability and whether petitioners are liable for a penalty pursuant to sec_6673 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in las vegas nevada in petitioner aaron ball was employed as a tile installer by carrara marble co of america his employer issued a form_w-2 wage and tax statement reporting wages of dollar_figure and federal_income_tax withheld of dollar_figure a copy of this form_w-2 was attached to petitioners’ tax_return in petitioner linda ball was employed as a registered nurse she was issued a form_w-2 from chc payroll agent inc sunrise mt view reporting wages of dollar_figure and federal_income_tax withheld of dollar_figure she was also issued a form_w-2 from chc payroll agent inc sunrise hsp m c reporting wages of dollar_figure and federal_income_tax withheld of dollar_figure copies of these forms were also attached to petitioners’ tax_return petitioners do not dispute that they received this income in yet they filed a form_1040 u s individual_income_tax_return listing zero as the amount of taxable_income tax due and total_tax petitioners requested a refund of dollar_figure which was the total amount of federal_income_tax withheld petitioners also attached a typewritten statement to the form_1040 reciting contentions and arguments that this court has found to be frivolous and or groundless respondent determined a deficiency and an accuracy-related_penalty in petitioners’ federal_income_tax and issued a notice_of_deficiency to petitioners on date petitioners received the notice_of_deficiency but did not file a petition for redetermination of a deficiency with this court for taxable_year respondent issued to each petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing on date for taxable_year petitioners sent respondent a letter dated date requesting a sec_6330 hearing throughout their correspondence with respondent petitioners continued to make contentions and arguments that this court has found to be frivolous and or groundless in letters dated july and date respondent’s settlement officer attempted to schedule an administrative hearing with petitioners respondent informed petitioners that a face-to-face hearing would not be available if the only items raised by petitioners are arguments or contentions that courts have determined to be frivolous and or groundless on date petitioners sent a letter to the settlement officer requesting a face-to-face conference in las vegas nevada in that letter petitioners continued to assert frivolous and or groundless arguments for why they are not liable for income taxes respondent did not allow petitioners a face- to-face meeting on date respondent issued petitioners a notice_of_determination concerning collection action s under sec_6320 and or in which the settlement officer sustained the proposed levy to collect petitioners’ unpaid tax_liability petitioners filed a petition for lien and levy action on date petitioners alleged that they were not provided with a hearing under sec_6330 at trial petitioners continued to make frivolous and or groundless arguments that they are not liable for federal_income_tax respondent sought sanctions under sec_6673 discussion i determination to proceed with collection sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the secretary can collect such tax by levy upon property belonging to such person pursuant to sec_6331 the secretary is required to give the taxpayer notice of his intent to levy and within that notice must describe the administrative review available to the taxpayer before proceeding with the levy see also sec_6330 sec_6330 describes the administrative review process providing that a taxpayer can request an appeals hearing with regard to a levy notice at the appeals hearing the taxpayer may raise certain matters set forth in sec_6330 which provides sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion sego v commissioner supra goza v commissioner supra petitioners received the notice_of_deficiency for the tax_year accordingly they cannot challenge their underlying liability see sec_6330 sego v commissioner supra pincite goza v commissioner supra pincite therefore we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite petitioners state in their petition that they were denied their right to a face-to-face hearing as provided in sec_6330 we have held that it would be unproductive and thus unnecessary to remand a case for a face-to-face hearing if petitioners merely want to advance frivolous arguments see 117_tc_183 stephens v commissioner tcmemo_2005_183 balice v commissioner tcmemo_2005_161 in numerous letters to respondent in their petition and at trial petitioners argued that they had no income and were not liable for income taxes petitioners also argued that they received no valid notice_of_deficiency because the notice that they received was not signed by the secretary_of_the_treasury these arguments are characteristic of tax-protester rhetoric that has been universally rejected by this and other courts michael v commissioner tcmemo_2003_26 knelman v commissioner tcmemo_2000_268 affd 33_fedappx_346 9th cir because petitioners insisted upon making only these frivolous arguments we decline to remand this case to respondent so that petitioners may have a face-to-face hearing petitioners made these arguments in filings and at trial even though the underlying tax_liability was not properly an issue in this case respondent offered petitioners a face-to-face hearing if petitioners raised any meaningful issue regarding the proposed continued petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b accordingly we sustain respondent’s determination to proceed with collection ii sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in proceedings or instituted the proceedings primarily for delay in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty pursuant to sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous and or groundless positions in such actions a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 continued levy petitioners however continued to make only frivolous and or groundless tax-protester arguments penalty upheld because taxpayer should have known claim was frivolous furthermore we have warned these petitioners of the possible consequences of advancing frivolous arguments in this court in a previous appearance before this court petitioners made similar frivolous tax-protester arguments they were warned that if they brought the arguments to this court again a penalty would be imposed in the petition and at trial petitioners raised frivolous arguments and contentions that we have previously rejected and which we conclude were interposed primarily for delay this has caused the court to waste limited resources accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered petitioners were previously before this court making the same frivolous arguments regarding their income_tax_liability ball v commissioner docket no 1066-04l
